DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 3/31/22 is acknowledged.  Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/31/22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1-8, 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2006/0162986 to Disser.
Disser teaches the following: 
1. A system for wirelessly transmitting and receiving safety information, the system comprising: 
a first slave controller (Figs. 2-9, element 40) generating a second safety information by using sensing data obtained from a control target (paragraphs 17-20, 26, “The system of FIG. 2 utilizes a dual microcontroller architecture wherein each node 24, 26 includes a main controller 40 and a supervisory or supplemental controller 42. Each of the main 40 and supervisory 42 controllers independently receive data (i.e., travel of the brake pedal 34, speed of the wheels 14, position of the steering wheel 38, etc.) from each of the relevant vehicle sensors (i.e., the brake pedal sensor 32, wheel speed sensors 30 or steering wheel sensor 36) via the bus 28. The main 40 and supervisory 42 controllers may then each independently process the input data and provide output data or signals (i.e., determining whether the brake motor 22 at any of the wheels 14 should be activated to cause braking force to be applied to the associated wheel 14).”; or paragraph 43, “In order to provide a node 24, 26 that is fail-silent in nature, the main controller 40 and supervisory controller 42 monitor the output of each other”); 
a master controller (Figs. 2-9, element 26) receiving the second safety information through a wireless (paragraph 16-19, “Each remote controller 24 may receive inputs from the central controller 26 via the bus 28, and may carry out various calculations and provide data or information to the other remote controllers 24 and/or to the central controller 26 via the bus 28.”, “Each remote controller 24 and central controller 26 may also include a voting module which communicates to the other remote controllers 24 and the central controller 26 via the bus 28, and which receives output from the voting modules of the other controllers 24, 26 via the bus 30. ”) channel when the first slave controller operates normally (paragraph 14-25, 49, “The AND gates 70a, 70b are configured such that the output of the AND gates 70a, 70b are a digital low signal, or a "0," unless both of the inputs are digital high signals or "1"s. The default output for the digital output 68 is normally a benign signal (with respect to an AND gate), for example a digital "1." Thus, when the main controller 40 seeks to upload its data to the bus 28, the transmit enable lines 60a, 60b switch to a "1" as outlined above. When the digital output 68 is also a "1," the output of the AND gates 70a, 70b are "1"s and transmission from the communication controller 44 to the transceivers 48a, 48b is enabled.”); and 
a second slave controller (Figs. 2-9, element 42) receiving the second safety information from the first slave controller when an error occurs in the first slave controller and transmitting the second safety information, received from the first slave controller, to the master controller through the wireless channel (paragraph 43-47, “In order to provide a node 24, 26 that is fail-silent in nature, the main controller 40 and supervisory controller 42 monitor the output of each other. If one controller 40, 42 determines that the other controller 40, 42 is outputting invalid or improper data, that controller 40, 42 is shut down by an output of the other. In other words, the output of the main controller 40 can be silenced, turned off, overridden or superseded by the supervisory controller 42, and the output of the supervisory controller 42 can be similarly controlled by the main controller 40.”; paragraph 55, “Thus, the digital output 66, 68 of each controller 40, 42 is a signal indicating whether that controller 40, 42 believes there is agreement (i.e., within a specified range) or disagreement (within a specified range) between the main 40 and supervisory 42 controllers. If that controller 40, 42 believes there is disagreement, its digital output 66, 68 causes the signal fed to the transceivers 48a, 48b, 50a, 50b to indicate data transfer over the appropriate transmit lines 52a, 52b, 54a, 54b should be blocked or ignored. In this manner, each node 24, 26 is fail-silent to ensure that each node or controller 24, 26 provides the correct output or command, or does not provide any output or command to provide fail silence in the value domain.”; OR, paragraph 46, “In addition, each controller 40, 42 can monitor the timing of the data provided on the bus 28 by the other controller. For example, each controller 40, 42 may have an expected timing pattern relating to the timing or manner in which the controller 40, 42 is expected to provide data to the bus 28. If a controller 40, 42 sufficiently deviates from its expected timing pattern, this can be taken as evidence of faulty operation of the controller 40, 42.”). 
2. The system of claim 1, wherein the first slave controller comprises: a first sensing unit connected to the control target to obtain first sensing data; a second sensing unit connected to the control target to obtain second sensing data; and a microcontroller converting the first sensing data into digital data to generate a first safety information (paragraph 17-20, 26; paragraph 31-37) and comparing the second sensing data with a predetermined reference range to generate the second safety information (paragraph 55, “Thus, the digital output 66, 68 of each controller 40, 42 is a signal indicating whether that controller 40, 42 believes there is agreement (i.e., within a specified range) or disagreement (within a specified range) between the main 40 and supervisory 42 controllers. If that controller 40, 42 believes there is disagreement, its digital output 66, 68 causes the signal fed to the transceivers 48a, 48b, 50a, 50b to indicate data transfer over the appropriate transmit lines 52a, 52b, 54a, 54b should be blocked or ignored. In this manner, each node 24, 26 is fail-silent to ensure that each node or controller 24, 26 provides the correct output or command, or does not provide any output or command to provide fail silence in the value domain.”; OR, paragraph 46, “In addition, each controller 40, 42 can monitor the timing of the data provided on the bus 28 by the other controller. For example, each controller 40, 42 may have an expected timing pattern relating to the timing or manner in which the controller 40, 42 is expected to provide data to the bus 28. If a controller 40, 42 sufficiently deviates from its expected timing pattern, this can be taken as evidence of faulty operation of the controller 40, 42.”), wherein the first slave controller transmits the first safety information to the master controller through the wireless channel (paragraph 14-25, 49, “The AND gates 70a, 70b are configured such that the output of the AND gates 70a, 70b are a digital low signal, or a "0," unless both of the inputs are digital high signals or "1"s. The default output for the digital output 68 is normally a benign signal (with respect to an AND gate), for example a digital "1." Thus, when the main controller 40 seeks to upload its data to the bus 28, the transmit enable lines 60a, 60b switch to a "1" as outlined above. When the digital output 68 is also a "1," the output of the AND gates 70a, 70b are "1"s and transmission from the communication controller 44 to the transceivers 48a, 48b is enabled.”). 
3. The system of claim 2, wherein the first sensing unit transmits the first sensing data to the microcontroller in the form of differential signal by using a plurality of signal lines (paragraph 17-20, 26), and the second sensing unit transmits the second sensing data to the microcontroller by using one signal line (paragraph 44-45, bus 64). 
4. The system of claim 2, wherein the microcontroller comprises: an analog-to-digital converter converting the first sensing data into the digital data; a processing unit converting the digital data into a communication packet based on the wireless channel to generate the first safety information (paragraph 17-20, 26; paragraph 31-37); a second safety information generator generating second safety information having a first level representing the nonoccurrence of a fault when the second sensing data is within the predetermined reference range and generating second safety information having a second level representing the occurrence of a fault when the second sensing data is outside the predetermined reference range (paragraph 55, “Thus, the digital output 66, 68 of each controller 40, 42 is a signal indicating whether that controller 40, 42 believes there is agreement (i.e., within a specified range) or disagreement (within a specified range) between the main 40 and supervisory 42 controllers. If that controller 40, 42 believes there is disagreement, its digital output 66, 68 causes the signal fed to the transceivers 48a, 48b, 50a, 50b to indicate data transfer over the appropriate transmit lines 52a, 52b, 54a, 54b should be blocked or ignored. In this manner, each node 24, 26 is fail-silent to ensure that each node or controller 24, 26 provides the correct output or command, or does not provide any output or command to provide fail silence in the value domain.”; OR, paragraph 46, “In addition, each controller 40, 42 can monitor the timing of the data provided on the bus 28 by the other controller. For example, each controller 40, 42 may have an expected timing pattern relating to the timing or manner in which the controller 40, 42 is expected to provide data to the bus 28. If a controller 40, 42 sufficiently deviates from its expected timing pattern, this can be taken as evidence of faulty operation of the controller 40, 42.”); and a first communication module transmitting the first safety information and the second safety information to the master controller through the wireless channel (paragraphs 24, bus 28; paragraphs 27-32). 
5. The system of claim 4, wherein the microcontroller further comprises a second communication module transferring the second safety information to the second slave controller through a wired channel when an error occurs in the first slave controller (paragraphs 24; paragraphs 27-32, paragraph 44-45, bus 64). 
6. The system of claim 5, wherein the second communication module and the second slave controller are connected to each other through a first inter integrated circuit (I2C) bus including a first serial data (SDA) line and a second serial clock (SCL) line, and the second slave controller receives the second safety information about the first slave controller through the first I2C bus and transmits the received second safety information to the master controller through the wireless channel (paragraphs 44-45, “The main controller 40 and supervisory controller 42 may be directly coupled by a serial peripheral interface ("SPI") bus 64 to provide all or part of their outputs to each other. In addition, when the output of a main 40 or supervisory 42 controller is placed on the bus 28, the other controller can monitor that data by its receive lines 56a, 56b or 58a, 58b.”). 
7. The system of claim 4, wherein the processing unit is connected to the second slave controller through a second inter integrated circuit (I2C) bus including a second serial data (SDA) line and a second serial clock (SCL) line (paragraph 44-45, “The main controller 40 and supervisory controller 42 may be directly coupled by a serial peripheral interface ("SPI") bus 64 to provide all or part of their outputs to each other. In addition, when the output of a main 40 or supervisory 42 controller is placed on the bus 28, the other controller can monitor that data by its receive lines 56a, 56b or 58a, 58b.”), the processing unit requests transmission of a second safety information about the second slave controller from the second slave controller when an error occurs in the second slave controller, the processing unit converts the second safety information about the second slave controller into the communication packet based on the wireless channel when the second safety information about the second slave controller is received through the second I2C bus, and the first communication module transmits the second safety information about the second slave controller to the master controller through the wireless channel (paragraph 14-25, 43-49). 
8. The system of claim 1, wherein the master controller requests for the second slave controller to transmit the second safety information about the first slave controller on behalf of the first slave controller when the second safety information is not received from the first slave controller during a predetermined period, and the master controller determines the occurrence or not of an error in the control target connected to the first slave controller by using the second safety information about the first slave controller received through the second slave controller (paragraph 46-48, 72-78, 81-82).
10. The system of claim 1, wherein the second slave controller generates a second safety information about the second slave controller using a sensing data obtained from a control target connected to the second slave controller and transmits the second safety information about the second slave controller to the master controller, and the first slave controller receives the second safety information about the second slave controller from the second slave controller when an error occurs in the second slave controller and transmits the received second safety information to the master controller (paragraph 14-25, 43-49). 
11. The system of claim 1, wherein the first and second slave controllers are mounted on one board (Fig. 5, paragraphs 69-75). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Disser as applied above, and further in view of U.S. Pub. No. 2019/0111907 to Harata.
Disser fails to teach 
9. The system of claim 1, wherein the control target is a battery, and the sensing data comprises at least one of an output voltage and a temperature of the battery. 

Harata teaches 
9. The system of claim 1, wherein the control target is a battery, and the sensing data comprises at least one of an output voltage and a temperature of the battery (paragraph 58, “the gateway device 10 or the ECUs 22 to 31 includes detectors 39a, 49a that detect a voltage value of the battery power source +B, a voltage value of the accessory power source ACC, and a voltage value of the ignition power source IG, and compare them with respective predetermined threshold values to output compared results to the microcomputer 36, 46”; paragraph 79, 87, 89, 91). 
Disser and Harata are analogous art because they are from the same field of endeavor or similar problem solving area, control systems.  
Since Harata teaches a control system that enables stably keep the state in which reprogramming becomes permitted by satisfying the conditions of the battery; furthermore enables by performing the stable state keeping request, each state can be kept, making it possible to stably complete execution of reprogramming processing (paragraph 100), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the technique of the control system as taught by Harata to improve the control system of Disser for the predictable results of enabling stably keep the state in which reprogramming becomes permitted by satisfying the conditions of the battery; furthermore enables by performing the stable state keeping request, each state can be kept, making it possible to stably complete execution of reprogramming processing (paragraph 100).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean Shechtman/Primary Examiner, Art Unit 2896